Conviction in District Court of Milam County of manufacturing intoxicating liquor; punishment, one year in the penitentiary.
No bill of exceptions was reserved to anything occurring during the trial. What purports to be an exception to the court's charge contains no certificate showing that it was ever presented. The matter embraced therein is of no merit, even if same had been presented.
A recital of the facts would be of no value. Officers found appellant and one Jacobs apparently engaged in the manufacture of liquor. The operations, apparatus, etc., are fully described in the testimony. Appellant testified, asserting that he went to the place where the still was to get some whiskey but that he had no connection with it. The evidence seems amply sufficient.
The judgment will be affirmed.
Affirmed. *Page 51